Citation Nr: 1621809	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) November 2008 to March 2009 and active duty from April 2009 to April 2010 with additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional substantive development is necessary in order to ensure there is a complete record upon which to decide the Veteran's claim for service connection for a low back condition; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination.

The Veteran's service treatment records (STRs) reflect a documented lower back sprain from August 30, 2009 and the Veteran reported having pain "ever since" in March 2010.  See STRs dated October 12, 2009; October 29, 2009; and December 7, 2009.  

The Veteran was afforded a VA spine examination in July 2010 with an addendum opinion provided in October 2011.  The VA examiner did not provide a diagnosis, but noted there were symptoms, but no current clinical objective evidence of diagnosable disease or pathology of the lumbar spine.  There were minimal degenerative changes shown on MRI that were in the range of normal for age and do not meet the clinical definition most often used for degenerative disk disease.  

In determining the Veteran did not have a current low back disability, the VA examiner relied, in part, on a lack of medical records documenting ongoing evaluation or any current treatment of a low back condition.  More recent VA treatment records from April 2013 reflect the Veteran was previously treated with medication (etodolac), physical therapy from 2012 (though he only reported attending two appointments), and was referred to a chiropractor for the first time due to chronic low back pain.  Thus, an updated VA examination is required to clarify whether the Veteran has a current disability, and if so, whether it is related to active duty service.

VA treatment records are associated with the claims file from May 2010 to July 2010 and June 2013 to February 2014 from the St. Cloud VAMC.  As noted, the recent VA treatment records reflect referral to a chiropractor and previous physical therapy for back pain.  See VA treatment record dated April 16, 2013.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA treatment records, including those from the St. Cloud VAMC from July 2010 to June 2013 and from February 2014 to the present, and any physical therapy records from 2012 or chiropractic treatment records as referenced in the April 2013 VA treatment record.  All efforts to associate any unavailable record must be memorialized in the claims file.   

2.  After the above development has been completed, schedule the Veteran for a VA spine examination by an appropriate VA examiner to determine the nature and etiology of any chronic low back condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an opinion addressing the following inquiries:

(a)  Does the Veteran have a diagnosis of any chronic low back condition? 

(b)  For any diagnosed low back condition, is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to his active duty, including his August 30, 2009 back sprain?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.






(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




